DETAILED ACTION
	This Office Action is in response to the amendment filed on July 14, 2022. Claims 1, 3 - 5, and 7 - 16 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nielsen, Reg. No. 54,699 on August 4, 2022.
The following is an examiner’s statement of reasons for allowance:

Claim 1, line 28, the words “the final plan outputs” have been changed to --the final plan output--

Claim 1, line 31, the words “the automated design” have been changed to --an automated design--

Claim 10, line 18, the words “the final plan output” have been changed to --a final plan output--

Claim 10, line 20, the words “the final plan outputs” have been changed to --the final plan output--

Claim 10, line 23, the words “the automated design” have been changed to --an automated design--

Response to Amendment
The amendment filed on July 14, 2022 have been entered and considered by the examiner. Based on the amendment to overcome the objections to the drawings, specification and claims, the amendments to overcome the rejections under 35 U.S.C. 101, and the amendments to incorporate subject matter from the specification into the independent claims, as well as the amendments presented in the Examiner’s Amendment, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, lines 21 - 28, filed on July 14, 2022, with respect to claims 1, 3 - 5 and 7 - 9 have been fully considered and are persuasive. Specifically, conventional meaning test or plain meaning of the acronym “CNC” has been evaluated with regards to Google as well as the prior art of Li et al. (“Modular and Offsite Construction of Piping: Current Barriers and Route”) and Bumbalough et al (U.S. PG Pub 2016/0210377 A1), and the acronym has been determined to be valid. The rejections under 35 U.S.C. 112 of claims 1, 3 - 5 and 7 - 9 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3 - 5, and 7 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 10: The prior art of Khanzode et al. (U.S. PG Pub 2015/0186558 A1) discloses obtaining building and MEP (mechanical, electrical plumbing) information to obtain a separate structural model with additional MEP components, Bumbalough et al. (U.S. PG Pub 2016/0210377 A1) adds structural framing with regards to architectural, structural, HVAC, piping and electrical configuration variations, and deriving CNC manufacturing with CNC files to perform construction without conflicts, with McDonald et al. (U.S. Patent 8,161,697 B1) adds panels with splines between panels.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A system and for claim 10: A method for configuring and printing construction indicia upon planar surfaces on an interior panel and an exterior panel for producing hollow wall constructions, comprising:
“transmitting the produced outputs of the conflict and clash resolution module to a counterparty review module to produce a final plan output, wherein the method further comprises accepting a secondary input after a counterparty review, and
automatically producing cut and printed panels as per the final plan outputs of the counterparty review module for floor plans, wall sections, panel cut sections and track plans using a CNC cutter/printer machine, and
wherein the automated design and cutting of panel stiffeners configured to be disposed between the exterior panel and the interior panel while providing interior voids”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 4, 2022